Richard B. Adkisson, Chief Justice, dissenting. The majority has held that Act 311 has no application in this case because it has been repealed by implication by Act 486 of 1975 (A.S.A § 19-1035.1 — 19-1035.3 [Repl. 1980]). I disagree. It is well settled in Arkansas and elsewhere that repeals by implication are not favored. Bartlett v. Willis, 147 Ark. 374, 227 S.W. 596 (1921); Anderson-Tully Co. v. Murphree, 153 F. 2d 874 (1946). It is equally well settled that statutes relating to the same general subject must be construed together and, if possible, effect must be given to each. McFarland v. Bank of State, 4 Ark. 410 (1842); Thompson v. Road Improvement Dist., 139 Ark. 136, 213 S.W. 386 (1919). There is a presumption that the legislature intended no changes other than those clearly expressed. See Hendricks v. Hodges, 122 Ark. 82, 182 S.W. 538 (1916); Peterson Produce Co. v. Cheney, Comm’r, 237 Ark. 600, 374 S.W. 2d 809 (1964). Both Act 311 of 1971 and Act 486 of 1975, as amended, pertain to retirement benefits for mayors in cities of the first class. However, there is a fundamental distinction between these two acts. Act 311 is mandatory legislation and applies generally to mayors in all first class cities. Whereas, Act 486, § 1 provides specifically that “the provisions of this Act shall be permissive;” § 3 further provides that any first class city “may, upon adoption of an ordinance therefor, establish a retirement system for the mayor of such city in accordance with the provisions of this Act.” Since these acts relate to the same subject matter, it is our duty to reconcile them and permit both to stand if possible; and since there was no express repeal of the 1971 Act by the 1975 Act, we must hold they are different types of legislation (mandatory—permissive) and exist separately with the latter act being cumulative to the first. Ward v. Harwood, 239 Ark. 71, 387 S.W. 2d 318 (1965). It is not the role of this Court to determine the wisdom of legislative enactments but to determine their constitutionality and effect — here it is to determine the viability of Act 311 of 1971. Our rules of statutory construction applicable to this case are so well settled that they have been recognized as such by other courts, see Anderson-Tully Co. v. Murphree, supra. To exclude appellee from this Court’s consistently applied and settled law deprives him of equal protection of the law. I am hereby authorized to state that Holt, J., joins me in this dissent.